NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including method of managing a lithium battery, method of recovery, and lithium ion battery of all of the limitations of claims 1, 11, and 16 which comprise 1. A method of managing a lithium ion battery that comprises at least one branch having corresponding at least one lithium ion cell, the method comprising: monitoring operational parameters of the at least one branch and/or of the at least one lithium ion cell, detecting at least one defective cell and/or branch, wherein the defective branch includes at least one defective cell, redistributing an operation load of the lithium ion battery among cells and/or branches other than the at least one detected defective cell and/or branch, performing a recovery procedure on the at least one detected defective cell and/or branch, the recovery procedure comprising discharging thereof, with a first specified procedure, down to a recovery voltage threshold followed by charging thereof, with a second specified procedure, up to an operation voltage threshold - to increase capacity, cycling lifetime and/or enhance safety thereof, and reinstating the operation load distribution on all cells and/or branches of the lithium ion battery.  
discharging at least one cell of a lithium ion battery, with a first specified procedure, down to a recovery voltage threshold, followed by charging the at least one cell, with a second specified procedure, up to an operation voltage threshold - to increase capacity, cycling lifetime and/or enhance safety thereof, wherein the first and second specified procedures, each independently comprises at least one of CCCV (constant current, constant voltage), CC (constant current), CV (constant voltage), CI (constant impedance) and/or CP (constant power) procedures, each comprising at least one recurring corresponding step.  
16. A lithium ion battery comprising: a plurality of branches, each comprising a plurality of serially-connected cells, and a battery management system (BMS) configured to manage an operation of the lithium ion battery by distributing an operational load among the branches; wherein the BMS is further configured to: detect at least one defective cell and/or branch, wherein the defective branch includes at least one defective cell, redistribute the operation load among cells and/or branches other than the at least one detected defective cell and/or branch, recover the at least one detected defective cell and/or branch, by discharging thereof, with a first specified procedure, down to a recovery voltage threshold followed by charging thereof, with a second specified procedure, up to an operation voltage threshold - to increase capacity, reinstate the operation load distribution on all cells and/or branches of the lithium ion battery.  

Prior art of record comprising Krasovitsky (US 2018/0198161) which discloses battery optimization with narrow and wider voltage ranges and Zhang (US .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 16, 2021